Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


David Len Moulton, Appellant                          Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2008F00339).
No. 06-22-00008-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Carter,* Chief Justice Morriss and Chief
The State of Texas, Appellee                          Justice Marion** participating. *Justice
                                                      Carter, Retired, Sitting by Assignment and
                                                      **Chief Justice Marion, Retired, Sitting by
                                                      Assignment.

       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, David Len Moulton, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MARCH 10, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk